DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 October 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al. (U.S. Patent Application No. 20180166781), hereinafter known as Snyder.
	Regarding claim 1, Snyder discloses (Figs. 1-9) a reconfigurable reflectarray antenna (RAA) system (900, see Fig. 9) comprising: a reconfigurable RAA including a metasurface (800, see Figs. 8A-8B) having at least one dynamically tunable electromagnetic characteristic (626, see Fig. 6B) and configured to receive at least one signal of opportunity generated separately and independently from the reconfigurable RAA system ([0046]); and a controller (110, see Fig. 2) in signal communication with the reconfigurable RAA (see Fig. 2), the controller configured to generate a control signal configured to dynamically tune the at least one electromagnetic characteristic of the metasurface ([0045]), the at least 
Regarding claim 2, Snyder further discloses (Figs. 1-9) wherein the metasurface includes a plurality of individual unit cells (208, see Fig. 2), each unit cell including a resonant structure (622, see Fig. 6B) in signal communication with a tunable component (626).
Regarding claim 5, Snyder further discloses (Figs. 1-9) wherein the controller is further configured to dynamically vary the reflective phase of the metasurface so as to dynamically beam steer the at least one signal of opportunity reflected from the metasurface ([0005]).
Regarding claim 6, Snyder further discloses (Figs. 1-9) wherein the controller receives an input data signal (signal sent on 204, [0045]) and outputs the control signal (206) to vary the reflective phase of the metasurface based on the input data signal to generate a modulated data signal ([0077], digital control).
Regarding claim 7, Snyder further discloses (Figs. 1-9) a signal detection system (110 which receives/transmits signal) configured to detect a received signal of opportunity, and generate signal information corresponding to the received signal of opportunity ([0065]), wherein the controller outputs the control signal to perform one or both of beam steering the at least one signal of opportunity and modulation of the at least one signal of opportunity based on the signal information.
Regarding claim 8, Snyder further discloses (Figs. 1-9) wherein the signal detection system is configured to detect a plurality of signals of opportunity ([0052], multiple feeds); impinging the metasurface and to generate the signal information corresponding to each of the signals of opportunity, wherein the controller, based on the signal information, identifies a targeted signal of opportunity to perform one or both of the beam steering and the modulation, while disregarding one or more non-targeted signals of opportunity ([0066]).
Regarding claim 9, Snyder further discloses (Figs. 1-9) wherein the signal information includes information selected from a group comprising angle of arrival, frequency, and power ([0035]).
Regarding claim 10, Snyder further discloses (Figs. 1-9) wherein the reconfigurable RAA splits the targeted signal of opportunity into a first signal and second signal ([0062], multiplexed reflections), modulates the first signal to generate a first modulated data signal that is steered in a first direction from the metasurface ([0062], different frequencies), and modulates the second signal to generate a second modulated data signal that is steered in a second direction from the metasurface different from the first direction ([0062], different frequencies, [0082], independently controlled).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Piazza et al. (U.S. Patent No. 8967485), hereinafter known as Piazza.
Regarding claims 3 and 4, Snyder teaches the limitations of claim 2, but does not teach further details regarding the tunable component.
Piazza teaches (Figs. 1-9) a reconfigurable array (10) including a metasurface (14) having at least one dynamically tunable electromagnetic characteristic (by 12); and a controller (20) in signal communication with the reconfigurable array (see Fig. 1), the controller configured to generate a control signal configured to dynamically tune the at least one electromagnetic characteristic of the metasurface (col. 4, lines 36-41),

wherein the tunable component is selected from a group comprising a PIN diode, a varactor, a microelectromechanical (MEM) device, and a liquid crystal polymer device (col. 4, lines 22-32), and
wherein the tunable component is a gallium arsenide (GaAs) FET (col. 4, lines 22-32).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the tunable component of Piazza in the antenna apparatus of Snyder since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Controllable devices such as MEM switches and FETs are well known in the antenna art for providing a method of control over a radiated beam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shrekenhamer (U.S. Patent Application No. 20170069967) teaches a metasurface antenna.	
Casse (U.S. Patent Application No. 20180138570) teaches a reconfigurable metamaterial array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896